Citation Nr: 0114424	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-20 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
claims for service connection for schizophrenia and post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, father, mother and brother


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1970.

The St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO) previously denied entitlement to 
service connection for schizophrenia in a February 1989 
rating decision.

The Board of Veterans' Appeals (Board) previously denied 
service connection for PTSD in an April 1992 decision.  The 
veteran filed an appeal to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (CAVC or Court); 
however, the appeal was dismissed because the notice of 
appeal was submitted in excess of the 120-day time period 
provided by law.

This present matter comes to the Board on appeal from 
decisions of the St. Petersburg VARO, which denied the 
veteran's application to reopen his claims for service 
connection for schizophrenia and PTSD.

The veteran, as well as his father, mother and brother, 
presented testimony at a personal hearing held by the 
Decision Review Officer at the local VARO in August 1999.  A 
copy of the transcript of that hearing has been associated 
with the claims folder.

The veteran canceled his scheduled July 2001 hearing before a 
Member of the Board in Washington, DC.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claim, additional development of the record will be 
required.

As noted above, the veteran and his family presented 
testimony at a personal hearing held by the Decision Review 
Officer at the local VARO in August 1999.  During the hearing 
course, the veteran's mother indicated that she took him to 
the VA Medical Center in Miami, Florida (VAMC-Miami) for 
treatment in January of 1971, some 4 months following 
military discharge.

Review of the record indicates that both the veteran and the 
Decision Review Officer have contacted VAMC-Miami and 
requested that they conduct a search for these pertinent 
treatment records.  To date, however, neither has received a 
response.

With regard to this, the Board observes that the Court has 
held that the requisition and consideration of all available 
medical and treatment records that are relevant to issues on 
appeal is necessary for the proper adjudication of this case.  
This is particularly important with regard to VA medical 
records since VA has constructive notice of medical records 
in its possession.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In addition, the VCAA provides that efforts to 
obtain such records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain them would be 
futile.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5102).  The Board finds 
that the VAMC's unwillingness to respond in this case cannot 
be construed as meaning that the medical records in question 
do not exist.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his acquired psychiatric 
disorder(s), and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including 
treatment records developed by VAMC-Miami 
since January 1, 1971 (not already of 
record) should then be requested.  
Efforts to obtain these records should 
also be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.

2.  The RO should also review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

3.  The RO should then re-adjudicate the 
veteran's application to reopen of claims 
for service connection for schizophrenia 
and PTSD.  If the benefit sought on 
appeal remains denied in any way, the 
appellant and the appellant's accredited 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




